Name: Commission Regulation (EEC) No 1797/89 of 22 June 1989 on the issuing of import licences for manioc and similar products falling within CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 and originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/30 Official Journal of the European Communities 23 . 6. 89 COMMISSION REGULATION (EEC) No 1797/89 of 22 June 1989 on the issuing of import licences for manioc and similar products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 and originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 10, 071410 90 and 0714 90 10 and originating in certain third countries ('), as amended by Regulation (EEC) No 3837/88 (2), and in particular Article 2 thereof, Whereas the balance of the 1989 annual quota for imports of manioc and similar products originating in Indonesia and qualifying for a levy subject to a ceiling of 6 % ad valorem should be permitted to be released for free circulation ; Whereas Commission Regulation (EEC) No 4008/87 (3), as corrected by Regulation (EEC) No 348/88 (4), lays down detailed rules for implementing the importarrangements laid down by Regulation (EEC) No 430/87 for products originating in the present Contracting Parties to the GATT other than Thailand ; Whereas, in view of the applications at the beginning of 1989 for import licences indicating Indonesia as the place or origin and relating to quite abnormal quantities, when Commission Regulation (EEC) No 413/89 0 relating to the second tranche was adopted, the Commission was forced to make the issuing of licences subject to the presentation of documents certifying that the goods in question originate in Indonesia arid are actually being transported to the Community and to limit the term of validity of the licences ; whereas those provisions should be applied for the balance of the annual quota ; Whereas, in order to monitor more closely the actual utilization of the licences, the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ( ®) relating to the early submission of proof of placing in free circulation should be made applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Import licences for products following within CN codes 071410 91 , 071410 99, 0714 90 11 and 0714 90 19 and originating in Indonesia shall be issued under the terms of this Regulation in respect of a maximum of 125 000 tonnes. Regulation (EEC) No 4008/87 shall apply subject to provisions to the contrary in this Regulation. Article 2 Import licence applications shall be admissible if : 1 . they are accompanied by the original of a document drawn up by the Indonesian authorities certifying that the goods originate in Indonesia, or of an extract certified a true copy of such a document for quantities not yet placed in free circulation ; 2. they are accompanied by proof, in the form of a copy of the bill of lading, that the goods have been loaded in Indonesia and are being transported to the Community by the vessel mentioned in the application ; or, where the goods are stored in a customs warehouse or in a free zone, by an attestation drawn up by the customs authorities of a Member State of the Community certifying that the goods have been placed under one of those customs procedures ; 3. they relate to a quantity which does not exceed the quantity in respect of which the proof of origin, proof of transport or any customs attestation of storage is provided pursuant to points 1 and 2 above. Article 3 In addition to the endorsements listed in Article 3 of Regulation (EEC) No 4008/87, section 24 of licence applications and of licences shall indicate the name of the vessel in which the goods are or have been transported to the Community, together with the number of the certificate of origin submitted. Article 4 1 . Licence applications shall be submitted to the competent authorities of any Member State by 1 p.m. on Mondays or, if that day is not a working day, on the first following working day. Licence applications may be lodged for the first time on Monday, 3 July 1989. (1) OJ No L 43, 13 . 2. 1987, p. 9 . (2) OJ No L 340, 10 . 12. 1988, p. 1 . (3) OJ No L 378, 31 . 12. 1987, p. 2. (4) OJ No L 34, 6 . 2. 1988, p. 24. 0 OJ No L 46, 18 . 2. 1989, p. 24. M OJ No L 331 , 2 . 12. 1988, p. 1 . 23 . 6. 89 Official Journal of the European Communities No L 176/31 Article 5 Licences issued pursuant to this Regulation shall be valid throughout the Community for 60 days from the day of actual issue. 2. The Member State shall notify the Commission by telex by 5-p.rn.-at the latest on the day following that on which applications as provided for in paragraph 1 are submitted and in respect of each licence application, of :  the quantity in respect of which an import licence is applied for,  the name of the applicant,  the number of the certificate of origin submitted and the overall quantity appearing on the original of the document or extract thereof,  the name of the vessel entered in section 24. 3 . Not later than Friday following the day of submission of the applications, the Commission shall determine and notify the Member States by telex of the quantities in respect of which licences are issued. 4. Import licences shall be issued on the fifth working day following the date of submission of applications forwarded in accordance with paragraphs. Article 6 Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1989. For the Commission Ray MAC SHARRY Member of the Commission